Citation Nr: 0210351	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-23 847	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
degenerative changes of the right ankle, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
degenerative changes of the left ankle, currently evaluated 
as 10 percent disabling.

(The issues of entitlement to an increased rating for a 
thyroid condition and entitlement to an increased rating for 
a fractured right fourth finger will be the subjects of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active service from September 27, 1990, to 
September 26, 1994; he had 3 months and 12 days of active 
service prior to September 27, 1990.

This matter comes before the Board on appeal from a February 
1999 RO rating decision that continued a 10 percent rating 
for the veteran's right ankle disability and a noncompensable 
rating for the veteran's left ankle disability.  
Subsequently, by a December 1999 rating action, the veteran 
was awarded a 10 percent disability rating for his left ankle 
disability, from April 27, 1998.  This case was previously 
before the Board in January 2001, when it was remanded for 
additional development.

The Board is undertaking additional development on the claims 
for increased ratings for a thyroid condition and a fractured 
right fourth finger pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the requested development is 
completed, the Board will provide notice of the evidentiary 
development to the claimant as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to be 
codified at 38 C.F.R. § 20.903).  After giving the required 
notice and reviewing any responses by the claimant, the Board 
will prepare a separate decision addressing these claims.  


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability is 
manifested by pain and limitation of motion with mild 
degenerative changes; he does not experience marked 
limitation of motion or functional loss equivalent to marked 
limitation.

2.  The veteran's service-connected left ankle disability is 
manifested by pain and limitation of motion with mild 
degenerative changes; he does not experience marked 
limitation of motion or functional loss equivalent to marked 
limitation.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected right ankle disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a (Diagnostic 
Code 5271) (2001).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected left ankle disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a (Diagnostic 
Code 5271) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) ; 38 C.F.R. §§ 4.40, 4.45 (2001).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.

In the veteran's case, a VA examination was performed in 
December 1998.  The veteran complained of increasing pain in 
both ankles.  He also reported having fatigue.  He denied any 
significant swelling, heat, redness, or stiffness.  He used 
over-the-counter medications for treatment.  He reported 
having flare-ups one or two days per month, but was able to 
continue to function and carry out his occupation.  The 
veteran indicted that prolonged weight bearing, which 
occurred during his work at a post office, precipitated 
increased pain.  The veteran reported that he was able to 
continue to carry out his assigned tasks despite additional 
limitation of motion or functional impairment during flare-
ups.  There was no evidence of dislocation or other 
significant joint problems to either ankle.  No evidence of 
inflammatory arthritis was found.  Upon examination, the 
ankles failed to reveal any abnormality, swelling, or 
atrophy.  Range of motion, bilaterally, was from 0 to 10 
degrees of dorsiflexion, and from 0 to 45 degrees of plantar 
flexion.  As far as passive range of motion to the right 
ankle, there was significant laxity and crepitance noted 
without significant pain.  Regarding the left ankle, there 
was no crepitance or laxity noted.  Range of motion appeared 
to be normal against active resistance.  The veteran's only 
problem was with dorsiflexion against resistance on the right 
ankle.  There did not appear to be any significant 
calcinosis.  The veteran was diagnosed with a longstanding 
history of multiple sprains to the right ankle with laxity 
and crepitance noted to the joint.  The veteran's left ankle 
examination was normal.  Radiographic reports revealed mild 
degenerative changes of both ankles.

The veteran was afforded a VA examination in November 1999.  
He reported that he experienced ankle sprains three times per 
month.  His symptoms were pain, weakness, and a lack of 
endurance.  Precipitating events were twisting and prolonged 
standing.  During a flare-up, he lost approximately 60 
percent of the range of motion of his ankles.  He did not 
report any evidence of rheumatoid arthritis.  The veteran 
reported that he worked as a mail processor and was required 
to stand from 8 to 10 hours per day.  He reported that he had 
missed worked because of the pain in his ankles, and had been 
given a warning by his supervisors.  Range of motion of the 
right ankle was dorsiflexion from 0 to 18 degrees, and 
plantar flexion from 0 to 55 degrees.  Range of motion of the 
left ankle was dorsiflexion from 0 to 14 degrees, and plantar 
flexion from 0 to 55 degrees.  Radiographic reports revealed 
minimal degenerative changes involving both ankles. 

The veteran was afforded a VA examination in May 2002.  He 
reported that he had pain in his ankles daily, and they 
frequently gave way.  Flare-ups occurred daily when he stood 
or walked on uneven surfaces.  He wore high-top shoes to 
support his ankles.  He used no crutches, braces, canes, or 
special shoes, and never had surgery performed on his ankles.  
He reported that he had a hard time moving around when his 
ankles became painful.  Upon physical examination, 
dorsiflexion of both ankles was from 0 to 20 degrees without 
difficulty, and plantar flexion of both ankles was from 0 to 
45 degrees without difficulty.  He did complain of mild pain, 
but did not exhibit any fatigability or incoordination while 
doing so.  His range of motion did not appear to decrease.  
He had no varus or valgus angulation of the os calcis.  
Crepitus was noted in both ankles.  The veteran was diagnosed 
with episodes of musculoligamentous strain in both ankles, 
and minimal degenerative changes in both ankles.  

The veteran's left and right ankle disabilities have been 
rated as 10 percent disabling under Diagnostic Code 5271.  
Under Diagnostic Code 5271, a 20 percent rating is warranted 
for marked limitation of motion of the ankle.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
rating.  38 C.F.R. § 4.71a (Diagnostic Code 5271) (2001).

Based upon a review of the evidence of record, the Board 
finds that the veteran's service-connected right and left 
ankle disabilities are best characterized by the criteria for 
a 10 percent rating under Diagnostic Code 5271.  The record 
clearly indicates that the veteran experiences some 
limitation of motion in both ankles.  However, a rating in 
excess of 10 percent is not warranted for either ankle under 
this diagnostic code as the veteran does not experience 
limitation of motion that has been described as "marked" in 
either ankle.  38 C.F.R. § 4.71a (Diagnostic Code 5271).  
Indeed, his motion is very near normal.  38 C.F.R. § 4.71, 
Plate II (2001).  

Additionally, no basis exists for a higher schedular rating 
under another diagnostic code.  With regard to Diagnostic 
Codes 5270 and 5272, the Board notes that these diagnostic 
codes are inapt for rating purposes in this instance as they 
deal with ankylosis of the ankle.  In the veteran's case, no 
ankylosis was found.  38 C.F.R. § 4.71a (Diagnostic Code 5270 
and 5272) (2001).  With respect to Diagnostic Code 5273 
(malunion of the os calcis or astragalus), the Board notes 
that this diagnostic code is inapt for rating purposes as no 
malunion of the os calcis or astragalus was mentioned with 
regard to either ankle.  38 C.F.R. § 4.71a (Diagnostic Code 
5273) (2001).  In addition, Diagnostic Code 5274 is inapt for 
rating purposes as there is no indication that the veteran 
had an astragalectomy performed on either ankle.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5274) (2001).  Furthermore, to 
assign additional disability compensation under these 
diagnostic codes for either ankle based on symptoms such as 
pain and limitation of motion, would amount to pyramiding.  
38 C.F.R. § 4.14 (2001).  This is so because a 10 percent 
disability rating under Diagnostic Code 5271 already 
specifically contemplates the veteran's symptomatology, 
including pain and limitation of motion.  

The Board also notes that Diagnostic Code 5010, which is used 
to rate arthritis due to trauma provides that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (Diagnostic Code 
5010) (2001).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a (Diagnostic Code 5003) (2001).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  However, as stated above, the 10 percent rating 
under Diagnostic Code 5271 already contemplates pain and 
limitation of motion for both ankles.  38 C.F.R. § 4.14.  

In concluding that the veteran is not entitled to a higher 
disability evaluation, the Board has considered the veteran's 
right and left ankle symptomatology, and functional losses 
caused thereby.  The Board notes that the veteran's right and 
left ankles are symptomatic, and he reports experiencing both 
pain and weakness.  However, the veteran's 10 percent 
disability ratings for each ankle, considered under 
Diagnostic Code 5271, specifically contemplate pain.  At the 
May 2002 examination, it was specifically noted that his pain 
was only mild and no fatigability or incoordination was 
demonstrated.  Range of motion did not decrease.  Such 
findings lead the Board to conclude that any functional 
debility caused by problems such as pain does not equate to 
marked limitation of motion.  Therefore, a higher rating is 
not warranted.  DeLuca, supra.  

Thus, for the reasons set out above, and because the criteria 
for a 10 percent rating under Diagnostic Code 5271 
specifically contemplate the veteran's losses in both ankles, 
a higher disability rating is not warranted for either ankle.  
In other words, there is no objective clinical indication 
that the veteran's symptoms result in functional limitation 
to a degree that would support a rating in excess of the 10 
percent disability rating for either ankle.  Consequently, 
the preponderance of the evidence is against the claims; the 
benefit-of-the-doubt doctrine is not applicable, and the 
claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that his disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It is undisputed that 
the symptoms he experiences have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account. The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  The Board notes that, in this 
regard, the veteran has submitted documentation of his 
absences from his employer.  However, the documentation does 
not indicate which of his disabilities was the cause of his 
absenteeism.  In fact, the Board notes that the veteran 
reported at a May 2002 VA examination that he had prostrating 
headaches that caused him to leave work once per week.  Thus, 
the evidence of record does not indicate that the veteran's 
absenteeism was caused solely by his right and left ankle 
disabilities. Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
these issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, the Board finds that information provided to 
the veteran in the statement of the case and supplemental 
statement of the case set out the applicable rules and put 
the veteran on notice of the type of evidence needed to 
substantiate his claims.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  Examinations have 
been conducted and the records identified by the veteran have 
been obtained.  Consequently, the Board concludes that action 
to further comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right ankle is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the left ankle is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

